PER CURIAM.
Gary Wilson appeals the denial of a petition for writ of mandamus. He seeks to be declared eligible for consideration for control release from state prison, where he is serving concurrent sentences after convictions for lewd, lascivious or indecent acts or assaults upon a child under the age of sixteen. We have today addressed the issue raised by Wilson’s appeal in Gramegna v. State, 638 So.2d 205 (Fla. 1st DCA 1994), and have certified the following question to the Supreme Court of Florida as one of great public importance:
WHETHER AN ARRESTING OFFICER’S AFFIDAVIT MAY BE USED TO DENY CONTROL RELEASE ELIGIBILITY, UNDER SECTION 947.-146(3)(C), FLORIDA STATUTES (1993), WHERE THE INFORMATION, INDICTMENT, BILL OF PARTICULARS AND JUDGMENT OF CONVICTION DO NOT ESTABLISH A DISQUALIFYING CONVICTION?
The denial of the petition for writ of mandamus is affirmed and the question is certified to the Supreme Court of Florida.
ZEHMER, C.J., and KAHN and BENTON, JJ., concur.